         Case 1:19-cv-08034-ALC-OTW Document 44 Filed 05/12/20 Page 1 of 15



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
                                                              :
JANE DOE,
                                                              :
               Plaintiff,                                     :   19-cv-8034 (ALC) (OTW)
                                                              :
            -against-                                         :   OPINION & ORDER
                                                              :
DAVID K. TOWNES,                                              :
                                                              :
               Defendant.                                     :
--------------------------------------------------------------x


          ONA T. WANG, United States Magistrate Judge:

    I.        Introduction

          Plaintiff Jane Doe, currently proceeding anonymously, filed a complaint against

Defendant David K. Townes alleging claims of, inter alia, breach of contract, fraud,

discrimination, hostile work environment, retaliation, sexual assault, not receiving fair and

adequate wages, and theft of electronic property. (ECF 1, the “Complaint” or “Compl.”). The

allegations are serious and, if true, detail a history of mistreatment, assault, and abuse by

Defendant. Plaintiff seeks to proceed anonymously to protect herself from future harms, which

include retaliation by Defendant, stigma, and psychological distress. (ECF 30, “Motion to

Proceed Anonymously” or “Motion”).

          In deciding a motion to proceed anonymously, a court must balance the interest of the

plaintiff with the interest of the defendant and the public. The public has a common law right of

access to judicial proceedings, and a plaintiff seeking to proceed anonymously must satisfy a

high burden. After analyzing the pleadings and filings, and without reaching the merits, the
         Case 1:19-cv-08034-ALC-OTW Document 44 Filed 05/12/20 Page 2 of 15



Court finds that Plaintiff has failed to meet her burden to proceed anonymously. Accordingly, as

discussed below, the Motion to Proceed Anonymously is DENIED, and implementation of this

Order is STAYED.

   II.       Background

          Plaintiff alleges she is a “well-respected entrepreneur, a member of the New York

business community, and has been the chairperson of many charities, nonprofit events, and

fundraising activities,” and Defendant is “a successful investment banker and co-founder of a

mid-sized investment bank.” Compl. ¶¶ 2-3. The Complaint alleges that Defendant employed

Plaintiff as his personal assistant from approximately April 2016 through approximately June

2018. Plaintiff lived in an apartment owned by Defendant. Compl. ¶ 34. During this time,

Plaintiff worked on a variety of projects for Townes: “overseeing several of his residences and

storage area relocations, apartment hunting, decorating his Toronto and New York residences,

and working as a paralegal.” Compl. ¶ 5.

          Plaintiff alleges and documents a hostile work environment in which Defendant

reportedly touched, groped, and sexually assaulted her. Compl. ¶¶ 75-161. This purportedly

included “unwanted and unwelcome instances of forceful touching” such as “pinching Plaintiff’s

buttocks, squeezing and twisting Plaintiff’s breasts so aggressively as to cause residual pain that

lasted for numerous days thereafter, and multiple attempts at physical touching of Plaintiff’s

vagina and other sexual organs.” Compl. ¶ 76. Defendant also allegedly “often appeared in the

living room and common areas almost naked wearing only his underwear, or often just a shirt

with several buttons done up with no underwear and nothing else.” Compl. ¶ 152. Plaintiff had

to ask Defendant “at least a dozen times to refrain from exposing himself in the common



                                                 2
      Case 1:19-cv-08034-ALC-OTW Document 44 Filed 05/12/20 Page 3 of 15



areas.” Compl. ¶ 153. Other employees of Defendants allegedly quit because of the

uncomfortable work situation. Compl. ¶¶ 154-60.

       Her workplace situation further allegedly deteriorated when Defendant failed to

compensate her for her employment, despite repeated assurances to do so. Compl. ¶ 6.

Plaintiff claims that when she asked for her due compensation, Defendant became increasingly

aggressive towards her. Defendant’s actions included being verbally aggressive, blackmailing,

extorting, and seizing her personal property. Compl. ¶¶ 6-8, 162-237. Plaintiff further alleges

that Defendant, without her knowledge or permission, accessed Plaintiff’s computer and

extracted her contact list which contains the information of “over a thousand high-profile

individuals.” Compl. ¶ 9. The Complaint alleges that Defendant “threatened to use his power,

influence, and Plaintiff’s private business and social rolodex of over a thousand important

people to bully, silence, and character-assassinate Plaintiff.” Id. Defendant allegedly threatened

to contact the people in Plaintiff’s contact list to “ruin [Plaintiff’s] reputation” if she were to

bring legal action against Defendant. Compl. ¶ 200. Defendant also allegedly made threats to

Plaintiff’s life, screaming things like “If you dare go up against me in court or to the police your

life will be over!!,” and physically assaulted her by painfully shaking Plaintiff. Compl. ¶¶ 11,

168-191.

       Plaintiff alleges that the Defendant’s threats made her “tremendously upset and

depressed” and caused “extreme emotional distress, severe depression, excessive anxiety,

panic attacks and physical ailments,” such as weight loss. Compl. ¶¶ 218, 227.




                                                   3
          Case 1:19-cv-08034-ALC-OTW Document 44 Filed 05/12/20 Page 4 of 15



       III.      Procedural History

              Plaintiff filed her Complaint on August 28, 2019. (ECF 1). The same day, the Part I judge,

Judge Woods, granted in part Plaintiff’s application to proceed anonymously, pending a

determination on the merits. (ECF 5) (entered August 29, 2019). In September 2019, Judge

Carter issued a preliminary injunction that, among other things, enjoined Defendant from

“[r]evealing Plaintiff’s name to the media or any other third party, other than Defendant’s

attorney.” (ECF 11, the “Preliminary Injunction”). Judge Carter referred this case to this Court in

November 2019 for General Pretrial (includes scheduling, discovery, non-dispositive pretrial

motions, 1 and settlement) and the Motion for Contempt (ECF 17). This Court, in December

2019, ordered Plaintiff to file a letter motion by January 10, 2020 with the factual and legal

support for her maintaining anonymity. (ECF 28). Plaintiff timely filed her Motion on January 10.

(ECF 30). Defendant did not respond to this Motion.

       IV.       Discussion

              In general, “[t]he title of a complaint must name all the parties.” Fed. R. Civ. P. 10(a).

Rule 10(a) “serves the vital purpose of facilitating public scrutiny of judicial proceedings and

therefore cannot be set aside lightly.” Sealed Plaintiff v. Sealed Defendant, 537 F.3d 185, 188-89

(2d Cir. 2008). The use of pseudonyms in place of the true identities of the parties “runs afoul of

the public’s common law right of access to judicial proceedings . . . , a right that is supported by

the First Amendment.” Doe v. Del Rio, 241 F.R.D 154, 156 (S.D.N.Y. 2006) (citation omitted).

Private civil suits advance the public’s interest in enforcing legal and social norms. Id. at 159.

When a lawsuit involves issues concerning a defendant’s actions or a particular incident, as


1
    This Motion is a non-dispositive pretrial motion.



                                                        4
      Case 1:19-cv-08034-ALC-OTW Document 44 Filed 05/12/20 Page 5 of 15



opposed to challenging abstract public policies, open proceedings serve the judiciary’s interest

in a fair and accurate fact-finding adjudication. Id.

       Courts have recognized an exception to the rules requiring disclosure of party identities

in cases that implicate individual privacy concerns. A court considering whether to allow a party

to proceed anonymously must carefully consider a series of fact-specific, non-exhaustive

factors, balancing various judicial interests. See Sealed Plaintiff, 537 F.3d at 189-90. The factors,

as identified by the Second Circuit, are:

       1.      whether the litigation involves matters that are highly sensitive and
               of a personal nature;
       2.      whether identification poses a risk of retaliatory physical or mental
               harm to the party seeking to proceed anonymously or even more
               critically, to innocent non-parties;
       3.      whether identification presents other harms and the likely severity
               of those harms, including whether the injury litigated against would
               be incurred as a result of the disclosure of the plaintiff’s identity;
       4.      whether the plaintiff is particularly vulnerable to the possible
               harms of disclosure, particularly in light of his or her age;
       5.      whether the suit is challenging the actions of the government or
               that of private parties;
       6.      whether the defendant is prejudiced by allowing the plaintiff to
               press his or her claims anonymously, whether the nature of that
               prejudice (if any) differs at any particular stage of the litigation, and
               whether any prejudice can be mitigated by the district court;
       7.      whether the plaintiff’s identity has thus far been kept confidential;
       8.      whether the public’s interest in the litigation is furthered by
               requiring the plaintiff to disclose his or her identity;
       9.      whether, because of the purely legal nature of the issues presented
               or otherwise, there is an atypically weak public interest in knowing
               the litigants' identities; and
       10.     whether there are any alternative mechanisms for protecting the
               confidentiality of the plaintiff.




                                                  5
      Case 1:19-cv-08034-ALC-OTW Document 44 Filed 05/12/20 Page 6 of 15



See Sealed Plaintiff, 537 F.3d at 190 (alterations, citations, and internal quotation marks

omitted). “[A] district court is not required to list each of the factors or use any particular

formulation as long as ... the court balance[s] the interests at stake in reaching its conclusion.”

Id. at 191 n.4. A plaintiff seeking anonymity must base her allegations on more than just “mere

speculation.” Doe v. Skyline Auto., 375 F. Supp. 3d 401, 405 (S.D.N.Y. 2019) (citing United States

v. UCB, Inc., No. 14-cv-2218 (TPG), 2017 WL 838198, at *3 (S.D.N.Y. 2017)). An analysis of the

Sealed Plaintiff factors shows that the majority of the factors weigh against Plaintiff proceeding

anonymously.

   A. Factor 1: Matters of a Highly Sensitive and Personal Nature

       The first factor is whether the litigation involves matters that are highly sensitive and of

a personal nature. “Courts have found that cases relating to birth control, abortion,

homosexuality, welfare rights of illegitimate children, and abandoned families are highly

sensitive and of a personal nature.” See Skyline Auto., 375 F. Supp. 3d at 405 (finding in favor of

plaintiff on this factor because “Plaintiff claims that she was drugged by a co-worker, sexually

assaulted while unconscious, and subject to ridicule and sexual harassment following the

incident”); see also Abdel-Razeq v. Alvarez & Marsal, Inc., No. 14-cv-5601 (HBP), 2015 WL

7017431, at *2 (S.D.N.Y. Nov. 12, 2015) (collecting cases). “[A]llegations of sexual assault, by

themselves, are not sufficient to entitle a plaintiff to proceed under a pseudonym.” See Skyline

Auto., 375 F. Supp. 3d at 405.

       Plaintiff alleges a history of physical, emotional, and sexual abuse by her former

employer. See Compl. ¶¶ 6-8, 162-237. Her allegations include forcible touching, repeated

verbal assaults, blackmail, extortion, and fears for her safety and the safety of her family. See id.



                                                  6
      Case 1:19-cv-08034-ALC-OTW Document 44 Filed 05/12/20 Page 7 of 15



Because of the allegations of physical, emotional, and sexual abuse, these allegations are highly

sensitive and of a personal nature to the Plaintiff. This first factor weighs in favor of proceeding

anonymously, and courts have found similarly. See e.g., Skyline Auto., 375 F. Supp. 3d at 405;

Doe v. Shakur, 164 F.R.D. 359, 361 (S.D.N.Y. 1996) (finding that plaintiff who alleged she was

the “victim of a brutal sexual assault . . . has very legitimate privacy concerns”). However, this

factor is not dispositive, and the other factors must be considered. For instance, the court in

Skyline Automobile ultimately denied plaintiff’s motion to proceed anonymously despite finding

that the first Sealed Plaintiff factor weighed in favor of proceeding anonymously. See Skyline

Auto., 375 F. Supp. 3d at 405.

   B. Factors 2-3: Risk of Physical Retaliation or Mental Harm and Likelihood and Severity of
      the Harm from Identification

       The second and third factors evaluate the risks that identification would present and the

likelihood of those physical and mental harms. If disclosure creates risk of harm from third

parties, disclosure is disfavored. See Doe v. Solera Capital, No. 18-cv-1769 (ER), 2019 WL

1437520, at *4 (S.D.N.Y. Mar. 31, 2019) (plaintiff argued that disclosing her identity would put

her at risk of retaliation from her abusive former partner; citing cases). The risks must be more

than speculative claims of physical or mental harms. See Skyline Auto., 375 F. Supp. 3d at 406

(citing Michael v. Bloomberg L.P., No. 14-cv-2657 (TPG), 2015 WL 585592 (S.D.N.Y. Feb. 11,

2015)). A risk of retaliation may be found where there is a history of substantiated prior action

directed at plaintiff(s) from defendant(s). See, e.g., Plaintiffs #1-21 v. County of Suffolk, 138 F.

Supp. 3d 264, 272 (E.D.N.Y. 2015) (“Plaintiffs have been repeatedly subjected to

unconstitutional actions by [defendants], including being stopped and robbed . . . [t]here is

some evidence to substantiate this allegation even at this early stage in the litigation because [a


                                                  7
       Case 1:19-cv-08034-ALC-OTW Document 44 Filed 05/12/20 Page 8 of 15



defendant] has been charged criminally.”). But, a defendant’s prior knowledge of the plaintiff’s

identity weights against these factors. See Doe v. United States, No. 16-cv-7256 (JGK), 2017 WL

2389701, at *3 (S.D.N.Y. June 1, 2017) (“[T]o the extent that any retaliatory motive exists,

permitting the plaintiff to proceed anonymously would do nothing to protect [plaintiff] from

future retaliatory actions because the [defendant] is already aware of the plaintiff’s identity.”).

Evidence of embarrassment, social stigmatization, and economic harm are insufficient to

proceed anonymously. See Solera Capital, 2019 WL 1437520, at *4 (citing cases).

         Plaintiff argues a risk of physical harm from Defendant, who has threatened to retaliate,

reputationally and physically, against Plaintiff. See Motion at 2; see also Compl. ¶ 200, 181-91.

Here, Defendant is already aware of Plaintiff’s identity, so there is no risk of increased

retaliatory harm from Defendant from disclosure of Plaintiff’s identity. See Doe v. United States,

2017 WL 2389701, at *3 (finding no increased risk from disclosure of plaintiff’s identity because

defendant already knew it). Additionally, the Preliminary Injunction is designed to protect

Plaintiff from retaliation of any kind, including reputation and physical harm. It expressly forbids

Defendant from “[a]cting on or making further threats of blackmail, extortion, retaliation and

physical violence against Plaintiff and her son,” “[u]sing any other means to further intimidate

and retaliate, defame, and destroy Plaintiff’s reputation,” and “[u]tilizing the rolodex and any

other materials that Defendant unlawfully obtained from Plaintiff’s computer.” (ECF 11 at 2).

Further, it appears that certain mutual acquaintances are already aware of Plaintiff’s identity,

even before this suit was filed. 2 See Motion Exs. A & B.



2
 The Court does not in any way condone Defendant’s behavior in these emails to third parties, which include
threats to “destroy [Plaintiff’s] reputation” and “retaliating if [Plaintiff’s] attacks me with a lawsuit.” See Motion
Exs. A & B. But, presumably as Plaintiff attached these emails to her motion, her acquaintances forwarded these


                                                           8
       Case 1:19-cv-08034-ALC-OTW Document 44 Filed 05/12/20 Page 9 of 15



         Plaintiff also argues mental harm, stating that “she is suffering from diagnosed PTSD,

severe anxiety, and emotional distress as a result of Defendant’s sexual assault and sexual

harassment” for which she is “treating with a medical professional.” Motion at 2. She further

states that revealing her identity “would cause a significant setback in her progress and

enhance her anxiety and fears.” Id. There is a risk of psychological harm if her identity were

revealed, but as stated in her Motion, her psychological distress is rooted in her fear that if her

identity were to become known Plaintiff would be associated “with the shame that may women

endure after having been victims of sexual harassment and assault.” Motion at 2; see Compl.

¶ 200. But, the risk of social stigmatization and embarrassment is insufficient to proceed

anonymously and “courts have consistently rejected anonymity requests predicated on harm to

a party’s reputational or economic interests.” Abdel-Razeq, 2015 WL 7017431, at *4 (finding

against party seeking anonymity who argued financial hardship and loss of professional

goodwill); see also Skyline Auto., 375 F. Supp. 3d at 406 (court denied motion to proceed

anonymously where plaintiff alleged that for her colleagues and acquaintances to know of her

sexual abuse would further victimize her and identification would cause emotional distress); cf.

Solera Capital, 2019 WL 1437520, at *4 (finding in favor of plaintiff seeking anonymity where

plaintiff, a victim of domestic violence, argued that disclosure of her identity could expose her

to risk from her former partner) 3. Allowing Plaintiff to proceed anonymously for these reasons


emails to Plaintiff. The Court is also aware that Defendant, after this litigation was filed, continued to contact
mutual acquaintances about Plaintiff despite the entry of a temporary restraining order and preliminary injunction.
Defendant’s alleged violation of the temporary restraining order and preliminary injunction will be examined in a
pending motion to find him in civil contempt. (See ECF 8, March 4, 2020 Hearing Transcript).
3
  Plaintiff’s argument in Solera Capital was that disclosing her identity could reveal disclosure of her identity to her
abusive former partner, who was not a party to the lawsuit. Plaintiff had changed her name in an effort to hide
from her former partner. See Solera Capital, 2019 WL 1437520, at *1. The court ultimately found that even this
was not a sufficient reason to allow plaintiff to proceed anonymously. See id. at *8.



                                                           9
      Case 1:19-cv-08034-ALC-OTW Document 44 Filed 05/12/20 Page 10 of 15



would be to hold that nearly any plaintiff alleging sexual harassment and assault could proceed

anonymously. Despite sympathizing with Plaintiff, the Court declines to reach such a blanket

holding.

         Accordingly, the second and third factors weigh against proceeding anonymously: the

Defendant and third parties are already aware of Plaintiff’s identity and Plaintiff’s fear of

reputational harm is not sufficient.

    C. Factor 4: Vulnerability and Age of Plaintiff

         Courts have been readier to protect the privacy interests of minor plaintiffs than adults

“because children are conceived as more vulnerable or because the child whose privacy is at

stake has not chosen for himself or herself to pursue the litigation.” Solera Capital, 2019 WL

1437520, at *6 (finding adult plaintiff who alleged employment discrimination and hostile work

environment could not proceed anonymously) (quoting Doe v. Del Rio, 241 F.R.D. at 158

(declining to grant anonymity to adult plaintiff who alleged sexual assault). Here, the Plaintiff is

an adult who has chosen to pursue the litigation. Plaintiff argues that revealing her identity

would risk revealing the identity of her minor child. See Motion at 2 (citing no case law support

for this proposition). That, however, is not the proper analysis which focuses on the age of the

plaintiff, not associated third parties. 4 See Sealed Plaintiff, 537 F.3d at 190; cf. Doe No. 2 v.

Kolko, 242 F.R.D. 193, 194 (E.D.N.Y. 2006) (granting motion to proceed anonymously to plaintiff

who alleged a rabbi sexually abused him as a child).




4
 There exists alternate measures to protect her child’s privacy. For instance, Plaintiff could request a protective
order or agree to redactions.



                                                         10
     Case 1:19-cv-08034-ALC-OTW Document 44 Filed 05/12/20 Page 11 of 15



       Accordingly, because Plaintiff is an adult, the fourth factor weighs against proceeding

anonymously.

   D. Factor 5: Government Action or Private Action

       Courts are less likely to grant a motion to proceed anonymously when the suit involves

solely private parties, as compared to an action involving the government. See Sealed Plaintiff,

537 F.3d at 189; E.W. v. N.Y. Blood Ctr., 213 F.R.D. 108, 111 (E.D.N.Y. 2003). The reason is that

courts recognize “there is a significant interest in open judicial proceedings even in ordinary

civil litigation [because they] do not only advance the parties’ private interests, but also further

the public’s interest in enforcing legal and social norms.” Del Rio, 241 F.R.D at 159.

       This action involves private parties, which Plaintiff concedes, see Motion at 2, weighing

against proceeding anonymously.

   E. Factor 6: Scope, Extent, and Possible Mitigation of Prejudice to Defendant

       The sixth factor analyzes the prejudice to a defendant if a plaintiff were to proceed

anonymously. “Information and allegations that are highly sensitive and of a personal nature

can flow both ways.” Skyline Auto., 375 F. Supp. 3d at 407 (citing Anonymous v. Simon, No. 13-

cv-2927 (RWS), 2014 WL 819122 at *2 (S.D.N.Y. Mar. 3, 2014) (“Plaintiff’s allegations and public

comments embarrass Defendant and place him under the same stigma that concerns

Plaintiff.”)). Courts will examine the reputational damage to defendants, difficulties in

conducting discovery, and fundamental fairness of proceeding anonymously. See E.W., 213

F.R.D. at 112. There is prejudice against a defendant when a defendant is “required to defend

itself publicly before a jury while plaintiff could make her accusations from behind a cloak of

anonymity.” Doe v. Delta Airlines, Inc., 310 F.R.D. 222, 225 (S.D.N.Y. 2015) (internal quotations



                                                 11
     Case 1:19-cv-08034-ALC-OTW Document 44 Filed 05/12/20 Page 12 of 15



omitted). In cases where plaintiffs allege sexual assault, courts have found a reputational

damage risk to a defendant. See, e.g., Skyline Auto., 375 F. Supp. 3d at 407 (plaintiff alleged

sexual assault and harassment from coworkers); Shakur, 164 F.R.D. at 361 (plaintiff allege that

defendants sexually assaulted her)

       Although Plaintiff is incorrect that “Defendant will not suffer any prejudice,” Motion at 2

(emphasis added), Defendant, because he knows Plaintiff’s name, is not greatly prejudiced in

his ability to conduct discovery. See Kolkto, 242 F.R.D. at 198 (holding that since defendants

already knew plaintiff’s identify, “[o]ther than the need to make redactions and take measures

to not disclose plaintiff’s identity, defendants will not be hampered or inconvenienced merely

plaintiff’s anonymity in court papers”). This, however, is not a dispositive factor. Due to the

nature of the allegations, which are graphic and serious, the reputational damage risk to

Defendant is high and “[f]airness requires that [plaintiff] be prepared to stand behind her

charges publicly” because plaintiff “has made serious charges.” Shakur, 164 F.R.D. at 361; see

also Skyline Auto., 375 F. Supp. 3d at 407 (in a case alleging sexual harassment, “[a]llowing

Plaintiff to proceed anonymously would disadvantage Defendants at all stages of litigation.”).

Additionally, Plaintiff indicated at the March 4, 2020 hearing that he planned to file

counterclaims or a countersuit against Plaintiff for “defamation and libel.” Tr. 9:16-17; 31:24-

32:16. Allowing Plaintiff to proceed anonymously would hamper Defendant’s ability to litigate

that action.

       The sixth factor weighs against proceeding anonymously.




                                                12
     Case 1:19-cv-08034-ALC-OTW Document 44 Filed 05/12/20 Page 13 of 15



    F. Factor 7: Status of Confidentiality in the Proceedings

        The seventh factor examines whether the plaintiff’s identity has thus far been kept

confidential. See Sealed Plaintiff, 537 F.3d at 190. Other than mentions in a filing by Defendant,

under seal, Plaintiff has remained anonymous in this action. As stated earlier, see supra Factors

2-3, certain of Plaintiff’s acquaintances are already aware of this action as is Defendant.

        The seventh factor weighs neutrally in proceeding anonymously.

    G. Factors 8 and 9: Public Interest in Litigation Furthered by Disclosure and Nature of the
       Issues

        The eighth and ninth factors direct courts to balance whether the public’s interest in the

litigation is furthered by disclosure of the plaintiff’s identity, but if the issues are purely legal in

nature, there is weak public interest. See Sealed Plaintiff, 537 F.3d at 190. “Where the litigation

involves, not abstract challenges to public policies, but rather . . . particular action and

incidents, open proceedings nevertheless benefit the public as well as the parties and also serve

the judicial interest in accurate fact-finding and fair adjudication.” North Jersey Media Grp Inc.

v. Doe Nos. 1-5, No. 12-cv-6152 (VM) (KNF), 2012 WL 5899331, at *8 (S.D.NY. Nov. 26, 2012)

(internal quotations omitted). For instance, when plaintiffs challenged the policies of the United

States Citizenship and Immigration Services, that is “a pure question of law” because, among

other things, plaintiffs argued that the policies violated the Administrative Procedure Act and

was based on an erroneous understanding of federal and state laws. See R.F.M. v. Nielsen, 365

F. Supp. 3d 350, 372 (S.D.N.Y. 2019).

        Here, the allegations do not involve abstract questions of law, but specific factual

allegations of harassment and assault, of both a non-sexual and sexual nature, and other

mistreatment and abuse by Defendant. See Compl. ¶¶ 6-8, 162-237. These issues “further the


                                                   13
     Case 1:19-cv-08034-ALC-OTW Document 44 Filed 05/12/20 Page 14 of 15



public’s interest in enforcing legal and social norms.” Skyline Auto., 375 F. Supp. 3d at 408

(citing North Jersey, 2012 WL 5899331, at *8). Plaintiff is incorrect that because Defendant is

not a corporation or a government body and the dispute is between Plaintiff and Defendant

there is no public interest in disclosing Plaintiff’s name. See Motion at 3.

        The eighth and ninth factors weigh against proceeding anonymously.

   H. Factor 10: Alternative Mechanism for Protecting Confidentiality

        The final factor asks courts to consider what other mechanisms exist for protecting

plaintiff’s confidentiality. See Sealed Plaintiff, 537 F.3d at 190. Other mechanisms that exist

include redaction of documents and/or sealing, protective orders, and confidentiality

agreements. See Skyline Auto., 375 F. Supp. 3d at 408.

        As stated previously, there is a preliminary injunction in place. (ECF 11). Among other

protections, it prohibits Defendant from using Plaintiff’s rolodex and retaliating or harming

Plaintiff and/or her reputation. Additionally, names of minors, like Plaintiff’s son, can be

redacted and/or sealed in any filing. Parties could also seek a protective order in which there is

a confidentiality provision for documents and/or testimony that contain sensitive information.

Because of alternate mechanisms to protect Plaintiff’s privacy, the tenth factor weighs against

proceeding anonymously.

   V.      CONCLUSION

        Plaintiff’s allegations are not to be taken lightly, and her desire to proceed anonymously

is understandable and not to be trivialized. The Court recognizes the difficulty victims face in

coming forward with their stories and seeking justice, and sympathizes with Plaintiff. However,

the majority of the Sealed Plaintiff factors weigh against granting Plaintiff’s Motion. For the



                                                 14
     Case 1:19-cv-08034-ALC-OTW Document 44 Filed 05/12/20 Page 15 of 15



aforementioned reasons, Plaintiff’s Motion to Proceed Anonymously (ECF 30) is hereby

DENIED. This Order is STAYED until Judge Carter rules on my report and recommendation, also

filed today, to modify the Preliminary Injunction (ECF 11). Unless and until Judge Carter

modifies the Preliminary Injunction, the Preliminary Injunction remains in full force and

effect.

          Each party shall submit a status letter by May 26, 2020.

          Plaintiff is directed to email and mail a copy of this Order on the pro se Defendant and

file proof of service on the docket within seven days of this Order.

          The Clerk of Court is directed to close ECF 30.



SO ORDERED.



                                                            s/ Ona T. Wang

Dated: May 12, 2020                                                 Ona T. Wang
       New York, New York                                   United States Magistrate Judge




                                                  15
